The Court.

The constitution gives the prothonotary power t
take bail in these cases in vacation, and such is the practice of th court. This application is made to us to vacate the bail, on th ground that it was taken without notice to the plaintiff in the attac. ment; but there is no objection taken now to the sufficiency of th, bail. The only object of giving notice is to give the party an oppo: tunity of excepting to the bail. We think notice should be given i| case of bail taken in vacation, but such has not been the practice.
In the present case we refuse the motion, but would now allow thl plaintiff to except to this bail, and would require additional bail necessary.

Regula Generalis.

No. 43. In all cases of taking special bail, by the prothonotary, i| vacation, reasonable notice of justification shall be given to the o posite party, or his attorney.